Citation Nr: 1751073	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  10-11 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depressive disorder.

4.  Entitlement to service connection for a colon disorder.

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Santiago, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the September 2009 decision, the RO denied service connection for bilateral hearing loss and tinnitus, and continued and confirmed a previous denial for PTSD.

In June 2011, the Board reopened the PTSD claim and remanded the claims concerning service connection for bilateral hearing loss, tinnitus, and a psychiatric disorder for additional development.

In the July 2013 decision, the RO, in pertinent part, denied service connection for a colon disorder and granted service connection for bilateral lower extremity neuropathy effective October 23, 2012, with a 10 percent rating for each lower extremity.

In a February 2014 decision, the Board denied service connection for bilateral hearing loss, tinnitus, and a psychiatric disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court granted a November 2014 Joint Motion for Remand (JMR) by the parties (the Veteran's representative and VA's General Counsel) to vacate and remand the Board's February 2014 decision for additional development.

In January 2015, the Board remanded the appeal of those three issues for development in accordance with the November 2014 JMR.  At that time, the Board also remanded the claims involving a colon disorder and bilateral lower extremity neuropathy for the issuance of a statement of the case (SOC).

Since the issuance of the most recent SOC and Supplemental Statement of the Case (SSOC) in May 2016 and July 2016, respectively, the Veteran and his representative submitted additional argument and treatment records and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  In an October 2017 written statement, prior to a Board decision, the Veteran requested withdrawal of the appeal of the bilateral hearing loss, tinnitus, and colon disorder issues.

2.  The Veteran's psychiatric disorder is etiologically related to service.

3.  The Veteran's service-connected right lower extremity neuropathy has been manifested by symptoms analogous to no more than moderate incomplete paralysis of the right sciatic nerve.

4.  The Veteran's service-connected left lower extremity neuropathy has been manifested by symptoms analogous to no more than moderate incomplete paralysis of the left sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning bilateral hearing loss, tinnitus, and a colon disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 38 C.F.R. §§ 3.303, 3.304(f) (2017).

3.  The criteria for a 20 percent rating, but no higher, for moderate right lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a 20 percent rating, but no higher, for moderate left lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.

In a written statement received in October 2017, the Veteran indicated that he wishes to withdraw the appeal regarding the bilateral hearing loss, tinnitus, and colon disorder service connection claims.  Accordingly, the Board does not have jurisdiction to review this appeal of these three issues, and it is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).

II. Service Connection-Acquired Psychiatric Disorder

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, the credible supporting evidence that the claimed in-service stressor occurred may be established through credible lay testimony, alone, if the in-service stressor involves fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

Analysis

By way of background, in its February 2014 decision, the Board denied service connection for PTSD because of the absence of a diagnosis.  In that decision, the Board noted that the Veteran contended he had depressive disorder and PTSD due to service and also noted that service treatment records showed no evidence of symptoms, treatment, or diagnosis of a psychiatric disorder.  The Board also discussed a July 2011 VA examination report showing that the Veteran had a diagnosis of depressive disorder NOS that was not related to service and no diagnosis of PTSD.

However, in an April 2017 VA treatment record, a VA psychologist noted that the Veteran had a diagnosis of PTSD.  Additionally, the Veteran submitted an October 2017 private opinion, in which the examiner (a physician Board-certified in psychiatry and neurology) not only indicated that the Veteran has a diagnosis of PTSD, but also detailed how the Veteran's symptomatology meets each of the DSM-5 criteria for such a diagnosis.  Furthermore, after reviewing the Veteran's records and interviewing him, the private physician provided a positive nexus opinion linking the PTSD to the Veteran's "consistently articulated" traumatic events witnessed and experienced by the Veteran in service in Vietnam.  The private opinion indicates that the Veteran feared for his life while serving in Vietnam due to hours of engagement with the enemy, including ongoing enemy fire.  The Board notes that the Veteran's DD Form 214 shows that he served in Vietnam during a period of war and, in its February 2014 decision, the Board noted that record supports the presence of various in-service stressors, to include Tet offensive participation.

Given this evidence, the Board finds that Veteran's stressor is related to his fear of hostile military activity and that there is an absence of clear and convincing evidence that that the Veteran's PTSD symptoms are not related to this stressor.  Therefore, the Board finds that the evidence is at least in equipoise regarding whether the Veteran has PTSD that is related to service.  Accordingly, after resolving reasonable doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).

III. Increased Ratings-Bilateral Lower Extremity Neuropathy

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In an October 2017 statement, the Veteran's representative contends that higher ratings are warranted for the Veteran's bilateral lower extremity neuropathy because it is manifested by symptoms that result in greater than mild impairment.  Specifically, the Veteran's representative asserts that a June 2013 VA examination shows that the Veteran's neuropathy is moderate in severity.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

As further discussed below, because the June 2013 VA examination shows that the Veteran's bilateral lower extremity neuropathy affects the sciatic nerve, Diagnostic Code 8520 is the most appropriate code for rating this disability.  According to Diagnostic Code 8520 for the sciatic nerve, sciatic nerve disabilities are rated as 80 percent where there is complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated as 20 percent, and mild incomplete paralysis is rated as 10 percent.  Where the involvement is wholly sensory, the rating should be for the mild, or at most the moderate, degree.

In this case, the Veteran was afforded the June 2013 VA examination to address diabetic sensory motor peripheral neuropathy.  The examiner noted moderate numbness of the bilateral lower extremities, as well as mild constant pain, no intermittent pain, and mild paresthesias and/or dysesthesias.  The examiner also noted the following normal results in bilateral lower extremities: muscle strength, deep tendon reflexes (DTRs), position sense, vibration sense, and cold sensation.  However, the examiner noted decreased bilateral light touch/monofilament testing results in the knee/thigh, ankle/lower leg, and foot/toes.  No muscle atrophy or trophic changes were present.  The examiner indicated that the Veteran's bilateral sciatic nerves show mild incomplete paralysis.

While the examiner summarized the Veteran's bilateral lower extremity neuropathy as mild incomplete paralysis of the sciatic nerve, the examiner also indicated that that such neuropathy was manifested by moderate numbness and decreased light touch/monofilament testing.  Further, the examiner reported that, because of his neuropathy, the Veteran is unable to lift, carry, walk, run, or stand for extended periods of time due to pain, numbness, and tingling.

Given this evidence, the Board finds that Veteran's bilateral lower extremity neuropathy most closely approximates the criteria for moderate disability, but no worse, under Diagnostic Code 8520.  Accordingly, the Board finds that a 20 percent rating is warranted for each lower extremity because of the above-discussed abnormalities reported by the June 2013 examiner.  A higher rating under Diagnostic Code 8520 is not warranted because moderately severe incomplete paralysis, severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and complete paralysis of the sciatic nerve (the respective criteria for 40 percent, 60 percent, and 80 percent ratings) were not shown.  Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's bilateral lower extremity neuropathy.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board considered whether staged ratings are appropriate here.  However, the Board finds that the Veteran's symptomatology has been stable throughout the appeal period with regard to the increased rating claims discussed above.  Therefore, staged ratings are not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal of the bilateral hearing loss, tinnitus, and colon disorder service connection claims is dismissed.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 20 percent, but no higher, for right lower extremity peripheral neuropathy is granted.

An initial rating of 20 percent, but no higher, for left lower extremity peripheral neuropathy is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


